DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 8, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2005 034686 to Haider in view of U.S. Publication No. 2015/0157277 to Goto et al. “Goto”.   
Regarding method claim 1 and corresponding system claim 14 and program code claim 16, Haider teaches a method for monitoring a current respiratory curve of a patient comprising at least one recording region configured to be imaged by magnetic resonance scanning (“The present invention relates to a method for measuring a magnetic resonance image of a patient ” [0001]; “[s]ince the patient’s chest does not move smoothly during a breathing cycle, the measurement is often split into several partial measurement, which are then performed at the same breathing position as possible during the patient’s breathing cycle” [0002]; and recording “a breathing curve of a patient” in [0021]), the method comprising: acquiring a reference respiratory curve of the patient over a plurality of respiratory cycles, wherein the reference respiratory curve follows or is followed by the current respiratory curve (“the patient’s respiratory cycle is detected in a scout mode” in [0014] whereby “[b]efore carrying out the actual measurement, the position of the diaphragm is measured, for example in a so-called scout mode, and the breathing cycle is thus recorded” whereafter “[t]he respiratory cycle continues to be monitored to perform the measurement”[0002]; Fig. 1 also illustrates that “in a first method step S1, a breathing curve of a patient is recorded in a scout mode” before “[i]n a second method step S3, a trigger condition is determined on the basis of the respiratory curve, which is automatically adopted in a selected measurement protocol, and “[i]n a third method step S5, the respiration of the patient is monitored and the respiratory curve is constantly recorded” [0021]); 
establishing a respiration state of the patient suitable for the magnetic resonance scanning based on the reference respiratory curve (“an automatic determination of a specific respiratory position of the patient within the respiratory cycle is made as a trigger condition” in [0014], “[t]he partial measurements preferably take place in the exhaled state” [0002], whereby the exhale stated corresponds to an established respiration state); determining at least one reference recording time window and a trigger threshold value for starting a magnetic resonance scan based on the established respiration state (“in a second method step S3, a trigger condition is determined on the basis of the respiratory curve, which is automatically adopted in a selected measurement protocol” in [0021], wherein a reference respiratory curve for determining the respiration state suitable for triggering magnetic resonance scanning has already been obtained in the scout mode, step S1). Further, the reference recording time window is determined via “the maxima 5 and 5’ shown in the breathing curve 1 preferably correspond to the exhaled state of the patient” of Fig. 2, with the diagram further defining “a recording area 7, which represents the trigger condition” ([0027]). In other words, the recoding “area 7” defining the “trigger condition” is based on an “exhaled state” of the respiratory cycle, which is represented by the maxima 5 and 5’ in Fig. 2. Further, “as soon as the breathing curve 1 lies within this recording range, the trigger condition is fulfilled and a partial measurement is carried out.” In other words, when the breathing curve lies within the range defining the recording area 7, a measurement is taken, i.e., the magnetic resonance imaging performed. Since the duration of the breathing curve within the recording area 7 is necessarily time-dependent (“the time is plotted on the x-axis 3, on the y-axis 4, the breathing position” in Fig. 2 and paragraph [0027]) the description of obtaining the partial measurement reads on the reference recording time window.
Haider further teaches wherein the magnetic resonance scan is configured to measure the current respiratory curve (“In a third method step S5, the respiration of the patient is monitored and the respiratory curve is constantly recorded” [0021]), and wherein the trigger threshold value corresponds to a value of the reference respiratory curve at a start point of at least one reference recording time window: “The diagram defines a recording area 7, which represents the trigger condition.” Further, it is stated in [0014] of Haider that “the patient’s respiratory cycle is detected in a scout mode whereupon an automatic determination of a specific respiratory position of the patient within the respiratory cycle is made as a trigger condition.” In other words, the recording area 7 depicted in Fig. 2 is set to a reference respiratory curve obtained during a scout mode. Further, the recording area indicates that measurement is taking place for parts of the breathing cycle whose values are at or above the lower range of the recording area 7. The recording starts “as soon as the breathing curve 1 lies within this recording range” [0027], and thus as soon as the breathing curve reaches the lower range trigger threshold value.  
Haider further teaches carrying out the magnetic resonance scan within the determined at least one reference recording time window of the current respiratory curve using the trigger threshold value (method step S9 in Fig 1 and corresponding text in [0021]), and continually further acquiring and monitoring the current respiratory curve during the magnetic resonance scan in the reference recording time window (steps S5, S7, and S9 in Fig. 1 and corresponding text in [0021], wherein “the respiration of the patient is monitored and the respiratory curve is constantly recorded”).
The same evidence and logic pattern above applies to system claim 14 and computer program claim 16. Haider further teaches the sensor unit (“a breathing of a patient is recorded…by a navigator echo or a breathing belt” in [0021]) and necessarily includes computer components of a computer comprising a memory and execution of a computer program to perform the methods as described above for claim 1.
However, while Haider discloses steps to recalculate an acceptance level, it is not clear if all the pre-scan parameters are measured again including, for example, the reference respiration curve (e.g. steps s1 and s3 in Fig. 1 and corresponding descriptions).  
Goto teaches from within a similar field of endeavor with respect to MRI systems and methods (Abstract) where in a “pre-scan step”, a navigator sequence is executed to determine respiratory motion and set a gate window based on the respiratory motion curve (Paragraphs [0035]-[0042]).  In one embodiment, Goto explains when pre-scan table (e.g. respiratory displacement curve) is not appropriate, the pre-scan is preformed again to re-create a table of displacement association information (Paragraphs [0063]-[0065]).  
Accordingly, one skilled in the art would have been motivated to have modified the MRI system and method described by Haider to repeat the scout mode and trigger defining steps if and when initial values are deemed to be unreliable or not appropriate as described by Goto.  Such a modification would appear to improve the gating to occur during desirable/appropriate conditions and requires combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  



Regarding claim 2, Haider further teaches the method of claim 1, wherein the continuous monitoring of the current respiratory curve comprises establishing at least one parameter characteristic for the current respiratory curve and checking for matching with a corresponding parameter of the reference respiratory curve in [0024]: “During monitoring of the respiratory curve, an acceptance level is constantly calculated,” which “indicates the number of partial measurements already carried out in relation to the number of respiratory cycles already monitored.” In other words, since a measurement is taken “as soon as a trigger condition is fulfilled” ([0021]), some parameter characteristic of the respiratory curve is associated with the “trigger condition”. Additionally, since the trigger condition is based on the exhaled stated of the breathing curve obtained in scout mode, the trigger condition necessarily monitors the exhaled stated represented by the maxima 5 and ‘5 in Fig. 2 of the “constantly recorded” respiratory curve.  Further, the “acceptance level” is based on triggered measurements relative to the total number of respiratory cycles monitored, thus, the “acceptance level” is a measure of some parameter characteristic of the respiratory curve in its broadest reasonable interpretation.  
With regard to claim 3, Haider further teaches the method of claim 2, wherein the at least one parameter comprises: a position of at least one turning point of the current respiratory curve, a temporal spacing of two successive turning points of the current respiratory curve, a spacing between minimal and maximal deflection of a respiratory cycle of the current respiratory curve, a gradient of the current respiratory curve, a constancy of the current respiratory curve, or a combination thereof. The breathing curves illustrated in Figs. 2-4 show differences in the number of breathing cycles triggering the magnetic resonance measurement based on the peaks (5 and 5’) corresponding “to the exhaled state of the patient” ([0027]). In Fig. 2, four out of the five breathing cycles trigger the measurement since the peaks meet “the recording area 7, which represents the trigger condition” ([0021]). Noticeably, the spacing between minimal and maximal deflection of a respiratory cycle and constancy of the current respiratory curve is consistent between the breathing cycles of the breathing curve of Fig. 2, thus “the acceptance level has a correspondingly high value” ([0028]). On the other hand, Fig. 3 illustrates more variation in the spacing between minimal and maximal deflection, and a lack of constancy of the current respiratory curve, which results in a drop in the “acceptance level…due to the aeration over several breathing cycles” ([0029]). Thus, at least one parameter characteristic of the breathing curve determines whether a measurement is triggered and whether the current respiratory curve matches the reference respiratory curve, on which the “recording area 7” (i.e., trigger threshold value) is based, via the “acceptance level” in its broadest reasonable interpretation.  
Regarding claim 4, Haider further teaches the method of claim 1, wherein the continuous monitoring of the current respiratory curve comprises establishing at least one parameter characteristic for a first respiratory cycle of the current respiratory curve and checking for matching with a corresponding parameter of a second respiratory cycle of the current respiratory curve as conveyed above for claim 2. Further, since the respiratory curve of the instant application or Haider is not limited by the number of cycles required to determine a trigger threshold value for starting a magnetic resonance scan (language of claim 1), the system of Haider is not precluded from setting the “recording area 7” value with only information from a first cycle, and comparing a second cycle in the respiratory curve.   
In regard to claim 5, Haider further teaches the method of claim 4, wherein the at least one parameter comprises: a position of at least one turning point of the current respiratory curve, a temporal spacing of two successive turning points of the current respiratory curve, a spacing between minimal and maximal deflection of a respiratory cycle of the current respiratory curve, a gradient of the current respiratory curve, a constancy of the current respiratory curve, or a combination thereof as previously conveyed for claim 3.  
Regarding claim 6, Haider further teaches the method of claim 1, wherein the continuous monitoring comprises acquiring a current value of the current respiratory curve and comparing the current value with the trigger threshold value. This is represented by “specific respiratory position of the patient within the respiratory cycle” ([0014]) for determining the trigger condition, such as the peaks 5 and 5’ in Figs. 2-4 that correspond to the exhaled state of the patient as measured by “the position of the diaphragm” ([0002]). Since the breathing curves are plotted, the y-coordinate necessarily represents a value for the exhaled position of the diaphragm used to detect triggering of the magnetic resonance scan.  Thus, the peak values of each respiratory cycle are obtained during continuous monitoring of the current respiratory curve and compared to the “recording area 7” comprising a lower threshold value. 

Regarding claim 8, Haider further teaches the method of claim 1 and wherein the determination of the trigger threshold value takes account of a current patient position in [0014], such that “the method is particularly suitable for improving measurements…with respiratory triggering in addition to movements of the patient and shifts in the position of the diaphragm.” Further, as illustrated in Fig. 4 by the shifting of the recording area 7 to the position of the corrected recording area 9, the position of the diaphragm (along with the respiratory curve and position of the exhaled patient state for triggering measurement) and thus the position of the patient is considered. 
As best understood by claim 11, Haider further teaches the method of claim 1, wherein magnetic resonance data acquired in the at least one reference recording time window of a respiratory cycle run through before the current respiratory cycle of the current respiratory curve is at least partially discarded when a deviation between at least one parameter of the current respiratory curve and the corresponding parameter of the reference respiratory curve is greater than a second tolerance threshold value as described by the analysis of claim 7 above, and further in [0023]: “In known measuring methods with respiratory triggering, the measurement would be aborted, for example, after a certain waiting time, if the trigger condition is no longer reached” and “the already measured data are discarded and the measurement is generally restarted.” The scope of the limitation of at least partially includes up to all of the data. It is also noted in paragraph [0039] of applicant’s specification that “the second tolerance threshold value may be identical to the first tolerance threshold value.” 

As best understood by claim 12, Haider further teaches the method of claim 1, wherein magnetic resonance data acquired in the reference recording time window of a respiratory cycle run through before the current respiratory cycle of the current respiratory curve is retained, although a deviation between at least one monitored parameter of the current respiratory curve and a corresponding parameter of the reference respiratory curve is greater than a second tolerance threshold value, when the magnetic resonance scan takes place with contrast medium administration or the magnetic resonance scan is completed at a time point of the ascertainment of the deviation in [0015]: Because “the trigger condition during measurement can be adapted to a change in a position of the patient…measurements that can not be continued shortly before the end, since the trigger condition is no longer reached,…by changing the trigger condition some partial measurements can be performed and not the entire measurement must be repeated.” Thus, magnetic resonance data acquired prior to the respiratory cycle that does not trigger magnetic resonance scanning is retained despite the deviation between the cycle peaks 5 and trigger threshold.
In regard to claim 13, Haider further teaches the method of claim 1, further comprising displaying the current respiratory curve as described in [0025]: “The user is always given the opportunity to continue the measurement despite falling below the limit, for example, if he sees from the monitoring of the breathing movement that the trigger condition is expected to be reached again in an acceptable time for him.” Thus, the current respiratory curve is necessarily displayed to the user.
Regarding claim 15, Haider further teaches the system of claim 14, wherein the computer and the sensor unit are linked for data exchange. It is inherent to the system Haider via a computer and its necessary components to carry out the method steps in Fig. 1 to necessarily be linked to breathing belt for data exchange. This is because the data from the breathing belt is processed to establish a respiration state, determine a trigger threshold value for initiating a magnetic resonance scan, and continuously monitor current respiration during magnetic resonance scanning. 
Regarding claim 18, Haider further teaches the method of claim 16, wherein the at least one magnetic resonance scan is carried out within the determined at least one reference recording time window of the current respiratory curve upon reaching the trigger threshold value or with a further temporal offset from reaching the trigger threshold value. As previously conveyed for claim 1, the duration of the breathing curve 1 at full exhalation in the range defining the recording area 7 corresponds to obtaining partial measurement, based on the breathing curve 1 reaching and/or crossing the lower range of recording area 7. This partial measurement is necessarily time-dependent, and thus, the length of time of the breathing curve 1 in the recording area 7 corresponds to a magnetic resonance scan…carried out within the determined  at least one reference recording time window of a current respiratory curve.
With regard to claim 19, Haider further teaches the method of claim 1, wherein the magnetic resonance scan is carried out within the determined at least one reference recording window of the current respiratory curve instantly upon reaching the trigger threshold value or with a further temporal offset from reaching the trigger threshold value as previously conveyed by paragraph [0027]: “The diagram defines recoding area 7, which represents the trigger condition. As soon as breathing curve 1 lies within this recording range, the trigger condition is fulfilled and a partial measurement is carried out.”   
Regarding claim 20, Haider further teaches the method of claim 1, wherein the trigger threshold value further corresponds to a value of the reference respiratory curve at an end point of the at least one reference recording time window using the evidence as previously conveyed in paragraph [0027]: “The diagram defines recoding area 7, which represents the trigger condition. As soon as breathing curve 1 lies within this recording range, the trigger condition is fulfilled and a partial measurement is carried out.”  Further, it is stated in [0014] of Haider that “the patient’s respiratory cycle is detected in a scout mode whereupon an automatic determination of a specific respiratory position of the patient within the respiratory cycle is made as a trigger condition.” In other words, the recording area 7 depicted in Fig. 2 is set based on a reference respiratory curve obtained during a scout mode. Further, the recording area 7 indicates that measurement is taking place for parts of the breathing cycle whose values are at or above the lower range of the recording area 7. The value on the y-axis of the lower recording area 7 range which triggers the partial measurement is the same whether it is at the start or the end point of the reference recording time window that is based on the exhaled stated of the respiratory curve (represented by the maxima 5 and 5 in Fig. 2, modified reproduction provided below). 

    PNG
    media_image1.png
    212
    571
    media_image1.png
    Greyscale

Modified reproduction of Fig. 2 of Haider.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8 and 11-20 have been considered but moot in view of the updated grounds of rejection necessitated by amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/               Primary Examiner, Art Unit 3793